
	
		III
		109th CONGRESS
		2d Session
		S. RES. 603
		IN THE SENATE OF THE UNITED STATES
		
			September 30
			 (legislative day, September 29), 2006
			Mr. Hatch (for himself
			 and Mr. Bennett) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			November 16, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating Thursday, November 16, 2006, as
		  Feed America Day.
	
	
		Whereas Thanksgiving Day celebrates the spirit of selfless
			 giving and an appreciation for family and friends;
		Whereas the spirit of Thanksgiving Day is a virtue upon
			 which the United States was founded;
		Whereas, in 2006, great numbers of citizens of the United
			 States continue to suffer hunger and other privations; and
		Whereas selfless sacrifice breeds a genuine spirit of
			 Thanksgiving, both affirming and restoring the fundamental principles of the
			 society of the United States: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 Thursday, November 16, 2006, as Feed America Day; and
			(2)calls upon the
			 people of the United States—
				(A)to sacrifice 2
			 meals on Thursday, November 16, 2006; and
				(B)to donate to a
			 religious or charitable organization of their choice the money that they would
			 have spent on food for that day for the purpose of feeding the hungry.
				
